DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of PLGA, testosterone or an ester thereof and alendronate or a salt thereof in the reply filed on July 19 2021 is acknowledged.  Claims 1-19 are pending in the application. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19 2021.   Accordingly, claims 1-14 and 16-19 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15320060, filed on December 19 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 6 2020 and July 19 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Posadowska et al. (Engineering of Biomaterials, 2013) in view of Cheng et al. (PLOS ONE, 2013, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a method for local treatment of a bone fracture or bone defect in a patient, the method comprising applying onto or into a site of bone fracture or bone defect a composition comprising at least one biodegradable polymer 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Posadowska et al. is directed to the preparation and characterization of drug delivery carriers for local administration of sodium alendronate.  Sodium alendronate is a potent amino-bisphosphonate that has undergone extensive clinical development for the treatment of osteoporosis and other skeletal disorders.  Treatment with alendronate specifically inhibits increased bone resorption and thereby normalizes the rate of bone turnover.  It is taught that oral administration is the most preferred for chronic drug therapy but sodium alendronate suffers from poor absorption.  Thus it would be advantageous to replace systemic treatment with local drug delivery.  Biodegradable poly(lactide-co-glycolide) (PLGA) is regarded as one of the most biocompatible materials used to prepare drug carriers.  Different drug release profiles can be achieved by varying molecular weight, copolymer ratio, drug loading, particle size, porosity and manufacturing conditions.  This study was to design the method of sodium alendronate encapsulation in PLGA micro- and nanocarirers for their local delivery and sustained release (page 8, introduction).  It was found that the micro- and nanospheres obtained show sustained release of the drug (page 12, conclusions).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)


	Cheng et al. is directed to testosterone delivered with a scaffold is as effective as bone morphologic protein-2 in promoting the repair of critical-size segmental defect of femoral bone in mice.  It is taught that bone fracture is a common and serious medical problem.  Fractures may occur in any bone due to high force impact and are much more prevalent in individuals with osteoporosis, bone cancer or osteogenesis imperfecta (page 1 introduction).  The results of this study strongly suggest that testosterone can be used to promote fracture healing (page 8, right column).  Scaffold loaded with 100 µg was used to bridge the fracture on femur in mice.  Since testosterone is much cheaper than BMP-2, its short-term local application in fracture treatment would be more feasible (page 9, last paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al. and Cheng et al. and incorporate testosterone into the polymeric microspheres of Posadowska et al. One skilled in the art would have been motivated to incorporate testosterone as it is taught by Cheng et al. for use in bone repair which is the same use of alendronate as taught by Posadowska et al. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been  re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al. and Cheng et al. and apply the composition to the fracture site for local administration of the alendronate and testosterone.  One skilled in the art would have been motivated to apply the composition to a fracture site as both Posadowska et al. and Cheng et al. teach local delivery.  Since application to the fracture site allows for local delivery as taught by Cheng et al. one skilled in the art would have been motivated to utilize the composition in this manner.  
Regarding the claimed amount of testosterone, Cheng et al. teaches an amount falling within the scope claimed.  Additionally, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Posadowska et al. in view of Cheng et al. as applied to claims 1, 7-14 and 16-17 above and in further view of Long (Thesis, 2006).
Applicant Claims
	The instant application claims the amount of said bisphosphonate or salt thereof in the composition is between 0.1 µg and 1 mg and the amount of said androgen receptor agonist in the composition is between 20 µg and 10 mg of testosterone or an equipotent amount of an androgen receptor agonist other than testosterone.  The instant application claims the composition is a coating.  The instant application claims the composition is contained in a bone filler or patch.  The instant application claims the bone fracture or bone defect is covered by the composition.  The instant application claims the bisphosphonate is present in the composition in an amount of 1 µg - 250 µg.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Posadowska et al. and Cheng et al. are set forth above.  Posadowska et al. teaches 0.88 mg/ml alendronate (page 9, first paragraph).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Posadowska et al. teaches an amount of alendronate, it is unclear if that amount falls within the scope claimed.  While Posadowska et al. teaches microspheres 
	Long is directed to the controlled release of alendronate from polymeric films.  Table 4 shows the loadings of alendronate into 10% PLGA films.  The weight of the alendronate is 0.3, 0.8 and 1.5 mg.  Section 2.2 discusses therapeutic application of delivery of bisphosphonates to bone tissue.   Previous research on local delivery of bisphosphonates has taken a variety of forms.  Some have used bisphosphonates as a coating on an orthopedic implant in order to improve the rate and extent of bone fixation.  Bisphosphonates could be useful in conjunction with bone void fillers (page 9).  Bone void fillers are placed into the cavity to guide bone regeneration (page 14).   It is stated that bisphosphonate, either as a coating or in controlled release microspheres, to synthetic bone void filler might improve bone ingrowth and speed healing (page 15).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al., Cheng et al. and Long and utilize the microspheres of Posadowska et al. as a coating on a medical device.  One skilled in the art would have been motivated to utilize the microspheres in this manner to provide for the control release of the drugs as a local site to improve bone ingrowth and speed healing as suggested by Long.  It would have been obvious to one of ordinary skill in the art to utilize the microspheres in a bone void filler to cover the fracture or defect to guide bone regeneration.  One skilled in the art would have been motivated to utilize the material in this manner as these are known uses of the 
Regarding the claimed concentration of alendronate, Long teaches amounts falling within the scope.  Additionally, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	

Claims 1, 7-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Posadowska et al. in view of Cheng et al. as applied to claims 1, 7-14 and 16-17 above and in further view of Ashton (USPGPUB No. 20100247607).
Applicant Claims

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Posadowska et al. and Cheng et al. are set forth above.  Both suggest local administration of drugs in osteoporosis and other skeletal disorder patients to repair bone.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Posadowska et al. does not specify a pathological fracture.  However, this deficiency is cured by Ashton.  
	Ashton is directed to implantable formulations of bisphosphonic acids.  It is taught a variety of disorders in humans and other mammals involve or are associated with abnormal bone resorption.  These include osteoporosis, bone fractures, metastatic bone disease, etc. (paragraph 0003).  The most frequent clinical manifestations of bone metastases are pain, pathological fracture, immobility, nerve root or spinal cord compression, etc. (paragraph 0004).  Bisphosphates have been investigated for treatment of cancer.  This treatment reduce the incidence and number of new bone and visceral metastases (paragraph 0006).  Claimed is a method for administering a bisphosphonate to a patient wherein said patient is suffering from osteoporosis, Paget’s disease or bone metastases (claims 23-25).  Bisphosphonates include alendronate (claim 16).  The drug device provides a local effect (paragraph 0130).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US Patent No. 8475811) teaches a bone cement comprising PLGA and bisphosphonates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616